        Case 1:21-cr-00048-JRH-BKE Document 20 Filed 08/10/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION

UNITED STATES OF AMERICA               )     CASE NO: 1:21-CR-48
                                       )
v.                                     )
                                       )
SAMMIE LEE SIAS                        )

           GOVERNMENT’S FIRST CERTIFICATE OF DISCLOSURE

        Now comes the United States of America, by and through David H. Estes,

Acting United States Attorney for the Southern District of Georgia, and states that

a copy of the Grand Jury Transcript, as listed on the attached Index of Discovery

(see Exhibit A), were made available to defense counsel via email on August 10,

2021.

                                       Respectfully submitted,

                                       DAVID H. ESTES
                                       ACTING UNITED STATES ATTORNEY

                                       /s/ Tara M. Lyons

                                       Tara M. Lyons
                                       Assistant United States Attorney
                                       South Carolina Bar No.16573

Post Office Box 2017
Augusta, Ga. 30903
Telephone Number: (706) 826-4532
      Case 1:21-cr-00048-JRH-BKE Document 20 Filed 08/10/21 Page 2 of 2




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION

UNITED STATES OF AMERICA                     )     CASE NO: 1:21-CR-48
                                             )
v.                                           )
                                             )
SAMMIE LEE SIAS                              )

              CERTIFICATE OF SERVICE FOR GOVERNMENT’S
                  FIRST CERTIFICATE OF DISCLOSURE

       This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing (“NEF”) which was generated as a

result of electronic filing in this Court.

       This 10th day of August, 2021.

                                             DAVID H. ESTES
                                             ACTING UNITED STATES ATTORNEY

                                             /s/ Tara M. Lyons

                                             Tara M. Lyons
                                             Assistant United States Attorney
                                             South Carolina Bar No. 16573

Post Office Box 2017
Augusta, Ga. 30903
Telephone Number: (706) 826-4532
